Order, entered on March 14, 1966, denying defendant-appellant’s motion for a protective order, unanimously reversed, on the law and on the facts, with $30 *536costs and disbursements to the appellant, and the motion granted. Plaintiff served written interrogatories in connection with a publication other than the one which is the subject of the action. We do not, however, reach the questions of whether this article, published subsequent to the article on which the action is based, can be the subject of recovery, or whether it is admissible in evidence. The subject of the interrogatories is whether defendant is responsible for matter published in a magazine called “Sports Illustrated”. Plaintiff in connection with the original article has already obtained all the information it needs as to defendant’s relationship to the latter publication and the interrogatories can serve no purpose. Concur -—■ Stevens, J. P., Eager, Steuer and Capozzoli, JJ.